204 P.3d 119 (2009)
226 Or. App. 471
STATE of Oregon, Plaintiff-Respondent,
v.
Rudolph I. RAMIREZ, Defendant-Appellant.
04085218C; A137789.
Court of Appeals of Oregon.
Submitted February 6, 2009.
Decided March 11, 2009.
Peter Gartlan, Chief Defender, and Stephanie Hortsch, Deputy Public Defender, Appellate Division, Office of Public Defense Services, filed the brief for appellant.
Hardy Myers, Attorney General, Mary H. Williams, Solicitor General, and Anna M. Joyce, Assistant Attorney General, filed the brief for respondent.
Before HASELTON, Presiding Judge, and ARMSTRONG, Judge, and ROSENBLUM, Judge.
PER CURIAM.
Defendant, who pleaded guilty to attempted sexual abuse in the first degree, which is a Class C felony, see ORS 163.427(2) and ORS 161.405(2)(c), and who was, consequently, placed on probation, appeals. He contends that the trial court erred when it imposed a 60-month prison sentence after revoking his probation. The state concedes that the trial court so erred and specifically acknowledges that, "[b]ecause the [trial] court originally sentenced defendant in gridblock 6-I, which carries a presumptive sentence of probation, the maximum sentence authorized upon revocation was 6 months." The state's concession is well founded, see, e.g., State v. Yarborough, 223 Or.App. 608, 196 P.3d 1032 (2008); State v. Bolf, 217 Or. App. 606, 176 P.3d 1287 (2008), and we accept that concession.
*120 Remanded for resentencing; otherwise affirmed.